Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 20, 2019

                                     No. 04-18-00473-CV

                        IN THE INTEREST OF B.W.C., A CHILD,

                       From the County Court, Jim Wells County, Texas
                              Trial Court No. 11-06-50160-CV
                        Honorable David A. Sanchez, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Patricia O. Alvarez, Justice
              Liza A. Rodriguez, Justice

       Appellant’s motion for extension of time to file a motion for en banc reconsideration is
GRANTED. The deadline to file appellant’s motion for en banc reconsideration is extended to
February 21, 2019.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court